Title: November 9. Saturday.
From: Adams, John
To: 


       The M. de la Fayette came in, and told me he had been to Versailles and in Consultation with him Vergennes about the Affair of Money as he and I had agreed he should.—He said he found that the C. de Vergennes and their Ministry were of the same Opinion with me. That the English were determined to evacuate New York.—After Sometime he told me in a great Air of Confidence, that he was afraid the Comte took it amiss that I had not been to Versailles to see him. The C. told him that he had not been officially informed, of my Arrival, he had only learn’d it from the Returns of the Police.
       I went out to Passy to dine with Mr. F. who had been to Versailles and presented his Memorial and the Papers accompanying it. The C. said he would have the Papers translated to lay them before the King, but the Affair would meet with many Difficulties. F. brought the same Message, to me from the C. and said he believed it would be taken kindly if I went. I told both the Marquis and the Dr. that I would go tomorrow Morning.
      